DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Both claims depend upon claim 3 and recite a second motor adjusting said reference object perpendicularly to said axis, so the subject matter is redundant. It is also unclear what is meant, in claim 5, by a “further second motor”. It is suggested that applicant amend the claims to differentiate between them and more clearly describe the invention applicant intends to claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 13-15 is/are rejected under 35 U.S.C. 102\(a)(1) as being anticipated by Kanazawa et al. (JP 2004-170394, hereafter Kanazawa)
	With respect to claim 1, Kanazawa teaches a device for measuring elevated areas of the surface of a rotary body configured as a cylinder, a roller, a sleeve or a plate for a printing press, (cylinder 13) the device comprising: a first motor for rotating the rotary body about a rotational axis; and a measuring unit (imaging unit 1) for contactless measurement, said measuring unit including at least one radiation source (illumination section 14) and at least one area scan camera. (line cameras 11)  (translation pages 6-7, Fig. 3)
	With respect to claim 6, Kanazawa teaches said at least one radiation source irradiates at least one region of the surface. (translation pages 6-7, Fig. 3)
With respect to claim 7, Kanazawa teaches said at least one radiation source is a light source. (translation pages 6-7, Fig. 3)
With respect to claim 13, Kanazawa teaches said at least one camera records at least one shared image, a shared image sequence, or a shared film of an axial region of a contour of the rotary body and of an identical axial region of said reference object or a contour of said reference object. (translation pages 6-7, Fig. 3)
With respect to claim 14, Kanazawa teaches a processor for evaluating the shared image, the shared image sequence or the shared film and thereby determining radial distances between individual elevated areas of the surface and said rotational axis. (translation pages 6-7, Fig. 3)
With respect to claim 15, Kanazawa teaches a digital memory for storing said radial distances or values derived from said radial distances as data. (translation pages 6-7, Fig. 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa in view of Rosberg et al. (US 6,169,290, hereafter Rosberg)	
	With respect to claim 2, Kanazawa teaches all that is claimed, as in the above rejection, except wherein said measuring unit for contactless measurement includes a reference object.
	Rosberg teaches a measuring unit including a reference object.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kanazawa to include a straightness reference, as taught by Rosberg, in order to more accurately provide the measurement results.
	With respect to claim 3, Kanazawa, as modified by Rosberg, teaches a second motor for allowing said measuring unit to be adjusted perpendicularly to said rotational axis.
	With respect to claims 4-5, although Kanazawa, as modified by Rosberg, does not explicitly teach a motor adjusting said reference object perpendicularly to said rotational axis, this would have been an obvious modification of the invention in order to allow for a wider range of measurement activities.

With respect to claim 9, Kanazawa, as modified by Rosberg, teaches said reference object is a line- shaped object tensioned parallel to said rotational axis, or an object including a blade or a beam.
With respect to claim 10, although Kanazawa, as modified by Rosberg, does not explicitly teach said reference object is a taut string or a taut wire or a taut carbon fiber, these would be obvious alternatives to the reference object taught by Rosberg, providing a simplified structure that does not require power input.
With respect to claim 11, Kanazawa, as modified by Rosberg, teaches a motor configured to move said at least one radiation source and said at least one camera parallel to said rotational axis.
With respect to claim 12, Kanazawa, as modified by Rosberg, teaches said measuring unit includes at least one reflector.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loddenkoetter (US 2014/0251169) in view of Kanazawa.
With respect to claim 16, Loddenkoetter teaches a system, comprising: a flexographic printing press including: at least one printing unit having an impression cylinder, at least one flexographic printing cylinder, at least one anilox roller, at least one drive for setting a contact pressure between said at least one flexographic printing cylinder and at least one of said impression cylinder or said anilox roller, and said processor for receiving the data and using the data for setting the contact pressure.
Loddenkoetter does not teach the details of the apparatus of claim 15, however Kanazawa teaches these details, as described in the above rejection.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,840,301, US 4,916,824, US 5,617,645, and US 6,442,857 each teach an apparatus having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JILL E CULLER/Primary Examiner, Art Unit 2853